IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


FRANCIS EDWARD VEASEY,                   : No. 156 EM 2016
                                         :
                    Petitioner           :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Application for Extraordinary

Relief is DENIED.